Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

       CLAIMS UNDER EXAMINATION
             Claims 1-19 are pending and have been examined on their merits.

    PRIORITY
Provisional Application 61/703163, filed on 19 September 2012, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the lipase is a Burkholderia cepacia lipase, preferably as cross-linked lipase crystals. The term "preferably" renders the claim indefinite because it is unclear whether the limitation following the term is a required claim limitation. See MPEP § 2173.05(d).It is unclear whether the lipase can be any lipase from Burkholderia cepacia, whether it is required to be cross-linked lipase crystals from Burkholderia cepacia or whether the lipase can be cross-linked lipase crystals from any microorganism. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.

Claims 1, 10, 12-14 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings of Fallon et al. (Method of Treating and Diagnosing Parkinson’s Disease and Related Dysautonomic Disorders. Patent 9233146 with benefit of 11555697 filed on 02 November 2006) and  Pierzynowski et al. (Method of Diagnosing and Method of Treatment US2010/0222282 2010) in view of Williams-Gray et al. (Neuropsychological Features of Early Cognitive Impairment in Parkinson’s Disease. Adv Biol Psychiatry. Basel, Karger, 2012, vol 27, pp 84–102. Published online: January 06, 2012).


Fallon et al. teach a method for treating a Parkinson's patient with digestive/ pancreatic enzymes comprising administering an effective amount of digestive/pancreatic enzymes to an individual having the disorder in order to improve a symptom of the disorder (Abstract; see column 1, lines 25-30). In one embodiment, a stable preparation of digestive/pancreatic enzymes is formed into a dosage formulation containing a therapeutically effective amount of a protease, an amylase, and/or a lipase (column 6, lines 8-13). Example 1 discloses a composition comprising amylase, protease and lipase. The dosage formulation may be administered by an oral preparation (column 6, lines 14-15).

As set forth above, Fallon teaches  a method of treating Parkinson’s disease in a subject. The art teaches oral administration of a composition comprising a protease, an amylase and a lipase. The deficiency of Fallon is that it does not teach the use of alpha ketoglutaric acid (AKG).

Pierzynowski et al. disclose a use of a substance comprising at least one member selected from the group consisting of alpha ketoglutaric acid (AKG) and derivates, metabolites, analogues or salts thereof for the manufacture of a pharmaceutical preparation or a food or feed supplement for the treatment of a human or animal with low levels of AKG compared with normal average AKG levels ([0021]). The art identifies Parkinson’s disease as a disease of the nervous system associated with low levels of AKG ([0043]). The art teaches administration may be as an oral food or feed supplement ([0080]). Therefore Pierzynowski teaches AKG can be administered to treat Parkinson’s disease, and suggests oral administration.

As disclosed by Williams-Gray, cognitive deficits are detectable with neuropsychological testing from the earliest stages of Parkinson’s disease (PD) (page 84, first paragraph). Therefore Parkinson’s disease is interpreted to be a disorder of cognitive performance.

It would have been obvious to combine the teachings of the prior art by administering AKG, a lipase, a protease and an amylase to treat Parkinson’s disease (PD). One would have been motivated to do so since Fallon teaches a protease, an amylase, and a lipase can be used to treat PD and Pierzynowski teaches PD can be treated with AKG. The MPEP teaches it is prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  In the instant case, Fallon and Pierzynowski disclose therapeutics that can be used to treat the same disorder. Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions to treat PD. One would have had a reasonable expectation of success since both references are directed to treating the same disease.


The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  

Therefore claim 1 is rendered obvious as claimed (claim 1).

Pierzynowski teaches the amount of a compound may vary depending on its specific activity. Suitable dosage amounts may contain a predetermined quantity of active composition calculated to produce the desired therapeutic effect in association with the required diluents; i.e., carrier, or additive. Further, the dosage to be administered will vary depending on the patient to be treated but will generally be within the range from 1 to 1000 mg/kg body weight/day, or from 10 to 400 mg/kg body weight and day, preferably from 10 to 100 mg/kg body weight/day ([0088]). Examiner notes 1000 mg/kg body weight/day is 1 g/kg bodyweight/day. This reads on the range recited in claim 10. Therefore claim 10 is included in this rejection (claim 10).

As set forth in the rejection of claim 1 above, Parkinson’s disease is interpreted to be a disorder of cognitive performance. Therefore claim 12 is included in this rejection (claim 12).

Williams-Gray et al. teach deficits in memory also occur in Parkinson’s disease (Abstract). Therefore Parkinson’s disease is interpreted to be a disorder of memory. Therefore claim 13 is included in this rejection (claim 13).

Williams-Gray teaches there is growing interest in early cognitive impairment in PD, with the recent proposal of a diagnostic term for this aspect of the disease, namely PD- associated mild cognitive impairment (PD- MCI) (page 84, first paragraph). Therefore Williams-Gray teaches PD is a disease with MCI. Therefore claim 14 is included I this rejection (claim 14).

Pierzynowski teaches in a specific embodiment of the invention said at least one member is selected from the group consisting of ornithine-AKG, arginine-AKG, glutamine-AKG, glutamate AKG, leucine-AKG, chitosan-AKG, an alkali or alkaline
earth metal salt of AKG, or mixtures thereof ([0026). The pharmaceutically acceptable salt of alpha-keto glutaric acid of the present invention could be any monovalent metal salt of alpha-ketoglutaric acid such as sodium, potassium salt or any divalent metal salt of alpha-ketoglutaric acid such as strontium, calcium or magnesium salt ([0073]). Ornithine-AKG and arginine-AKG read on claim 17. A sodium salt (hence, Na) and calcium salt (hence, Ca) of AKG also read on claim 17. Therefore claim 17 is included in this rejection (claim 17).

Fallon teaches encapsulation using enteric coating (column 6, lines 18-19). Therefore claim 18 is included in this rejection (claim 18).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 2, 5-9, 11, 15-16 and 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings of Fallon and Pierzynowski in view of Williams-Gray as applied to claim 1 above, and further in view of Kandefer-Szerszen et al. (New Use of Known Pharmaceutically Active Chemical Compounds. WO2006/016828 2006).

Claim 1 is rejected on the grounds as set forth above. The teachings of the prior art are reiterated. 

Claim 2 recites:
200-20000 UPS units of lipase per mmol AKG
500-50000 UPS units of protease per mmol AKG
200-20000 UPS units of amylase per mmol AKG

As set forth above, Fallon teaches a composition comprising amylase, protease and lipase to treat Parkinson’s disease. Example 1 teaches a composition comprising 4,000-40,000 USP units/mg Lipase, 10,000-80,000 USP units Protease/mg and 10,000-70,000 USP units Amylase/mg. Examiner notes the range for each enzyme overlaps the ranges recited in claim 2.

As set forth above, Pierzynowski teaches the dose of alpha-ketoglutarate administered to a subject. While the art teaches the dose, the reference is silent regarding the concentration of alpha-ketoglutarate.

Kandefer-Szerszen teaches it has surprisingly been found that alpha-ketoglutarate and its salts prevents development of nervous system diseases, including Parkinson’s (see last paragraph of page 2 bridging first paragraph of page 3). The art teaches a dose of 0.001-1g/kg/day or a concentration of 0.001mM -100mM of alpha-ketoglutarate with metal ions for the manufacture of a pharmaceutical and/or nutritional preparation augmenting, supporting the function of nerve cells and nervous system and simultaneously minimizing, preventing the nerve cells apoptosis  and preventing the development of diseases including Parkinson (page 3, third paragraph). Therefore the art discloses any concentration between 0.001mM -100Mm alpha-ketoglutarate can be used in the treatment of disorders including Parkinson’s disease. Examiner notes this range includes a concentration of 1mM alphaketoglutarate.

It would have been obvious to prepare a composition comprising 1mM alpha-ketoglutarate, 4,000 USP units Lipase (hence, between 200-20000 USP units), 10,000 USP units Protease (hence, between 500-50000 USP units), and 10,000 USP units amylase (hence, between 200-20000 USP units). One would have been motivated to do so since Kandefer-Szerszen teaches 1mM alpha-ketoglutarate can be used to treat Parkinson’s disease and Fallon teaches a composition with a minimum of 10,000 USP units amylase, 10,000 USP units protease and 4,000 USP units lipase can be used to treat the same disorder. One would have had a reasonable expectation of success since the art teaches these concentrations can be used to treat Parkinson’s disease.  One would have expected similar results since each reference is directed to treating the same disorder. Therefore claim 2 is rendered obvious as claimed (claim 2).

As set forth above, Kandefer-Szerszen teaches a dose of 0.001-1g/kg/day or a concentration of 0.001mM -100mM of alpha-ketoglutarate. Examiner notes a concentration of 0.001mM -100mM overlaps with a concentration range of 12-240 mmol. MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore, the examiner asserts the claimed concentration is prima facie obvious.  
Claims 5-6 are rendered obvious as claimed (claims 5-6).

Examiner notes a concentration of 0.001mM -100mM overlaps with the concentrations recited in claims 7-9. As set forth above, the MPEP teaches in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. Therefore claims 7-9 are included in this rejection (claims 7-9).

Pierzynowski teaches the amount of a compound may vary depending on its specific activity. Suitable dosage amounts may contain a predetermined quantity of active composition calculated to produce the desired therapeutic effect in association with the required diluents; i.e., carrier, or additive. Further, the dosage to be administered will vary depending on the patient to be treated but will generally be within the range from 1 to 1000 mg/kg body weight/day, or from 10 to 400 mg/kg body weight and day, preferably from 10 to 100 mg/kg body weight/day ([0088]). Examiner notes 1000 mg/kg body weight/day is 1 g/kg bodyweight/day. This reads on the range recited in claim 11. Therefore claim 11 is included in this rejection (claim 11).

As set forth in the rejection of claim 1 above, Parkinson’s is interpreted to be a disorder of cognitive performance. Therefore claim 15 is included in this rejection (claim 15).

Williams-Gray et al. teaches deficits in memory also occur in Parkinson’s disease (Abstract). Therefore it is interpreted to be a disorder of memory. Therefore claim 16 is included in this rejection (claim 16).

Fallon teaches encapsulation using enteric coating (column 6, lines 18-19). Therefore claim 19 is included in this rejection (claim 19).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings of Fallon, Pierzynowski, Williams-Gray and Kandefer-Szerszen as applied to as applied to claim 2 above, and further in view of Margolin et al. (Compositions containing lipase, protease and amylase for treating pancreatic insufficiency. Patent 7718169 2010).

Claim 2 is rejected on the grounds set forth above. The teachings of the prior art are reiterated. While Fallon teaches the use of the pancreatic enzymes lipase, a protease and an amylase, the art is silent regarding the source of said enzymes.

Margolin is directed to compositions and methods for treating conditions, including pancreatic insufficiency. The compositions of the invention are characterized by crosslinked microbial lipase crystals, microbial protease and microbial
Amylase (column 4, lines 15-20). The art teaches protease can be obtained from Aspergillus melleus (column 6, lines 35-36). The art teaches amylase can be obtained from Aspergillus oryzae (column 7, lines 1-3). In addition to teach crosslinked microbial lipase crystals (supra), Examiner notes the art teaches lipase can be obtained from Burkholderia cepacian (column 18. Lines 5-7).

It would have been obvious to use a lipase, an amylase and a protease from the microorganisms recited in claim 3. One would have been motivated to do so since Fallon teaches a composition comprising a lipase, a protease and an amylase and Margolin teaches each of the claimed pancreatic enzymes can be obtained from Burkholderia cepacia, Aspergillus melleus and Aspergillus oryzae respectively. KSR B teaches it is rational to substitute one known, equivalent element for another to obtain predictable results. The skilled artisan would have had a reasonable expectation of success since Margolin teaches each of the claimed enzymes can be obtained from the claimed organisms. One would have expected similar results since Fallon and Margolin are both directed to methods of using pancreatic enzymes. Therefore claim 3 is rendered obvious as claimed (claim 3).

Margolin teaches pancrelipase is a mixture comprising lipases, amylases, trypsin, chymotrypsin and elastases (column 2, lines 23-26). It is well known in the art that trypsin, chymotrypsin and elastase or all proteases. The art teaches it is a standard therapy for pancreatic insufficiency (same cited section).

Claim 4 recites a pancrelipase lipase, a pancrelipase protease and a pancrelipase amylase. As written, the claim is interpreted to mean each enzyme is obtained from a pancrelipase mixture. It would have been obvious to use a lipase, an amylase and a protease from pancrelipase. One would have been motivated to do so since Fallon teaches a composition comprising a lipase, a protease and an amylase and Margolin teaches each of the claimed pancreatic enzymes are present in pancrelipase. KSR B teaches that it is rational to substitute one known, equivalent element for another to obtain predictable results. The skilled artisan would have had a reasonable expectation of success since Margolin teaches each of the claimed enzymes is present in pancrelipase. One would have expected similar results since Fallon and Margolin are both directed to methods of using pancreatic enzymes. Therefore claim 4 is rendered obvious as claimed (claim 4).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653